DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 2/7/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9 and 12-20 are rejected under 35 U.S.C. 103 as obvious over USPAP 2003/0211797 to Hill in view of USPN 4,997,693 to Sonoh.
Claims 8 and 15, Hill discloses an interlaced composite, comprising: a plurality of warp tapes in a first linear direction; and a plurality of weft tapes in a second linear direction, wherein at least one of the plurality of warp tapes passes over at least one of the plurality of weft tapes and passes under at least another of the plurality of weft tapes, and wherein the at least one warp tape or the at least one weft tape encloses a transmission (e.g. metal) material (see entire document including the Figures, [0002], [0028]-
Hill does not appear to mention including reinforcing fibers within the tapes but Sonoh discloses that it is known in the art that impregnating reinforcing fibers (e.g. glass fibers) within tapes increases the strength of the tapes (see entire document including column 1, lines 5-13, column 2, lines 22-67, column 4, lines 36-49 and column 9, lines 32-42). Therefore, it would have been obvious to one having ordinary skill in the art to impregnate reinforcing fibers within the tapes of Hill to increase the strength of the tapes.
Claim 9, the transmission material is a metallic wire [0040].
Claim 12, the resin of the at least one of the plurality of warp tapes may be bonded to the resin of the at least one of the plurality of weft tapes and the resin of the at least another of the plurality of weft tapes ([0034], [0035], [0086] and [0096]).
Claim 13, a first warp tape comprises a first transmission material, and a second warp tape comprises a second transmission material different from the first transmission material ([0061] and [0080]).
Claim 14, the transmission material is impregnated with the resin ([0045], [0065] and [0071]).
Claim 15, transmission material from the first warp tape may be in communication with the transmission material from the first weft tape (Figures, [0031], [0034], [0037], [0080], [0086] and [0096]).
Claim 16, a junction device is present where the first warp tape and the first weft tape intersect [0034].
Claim 17, the junction device penetrates the resin and physically connects the transmission material of the first warp and weft tapes ([0034] and [0035]).
Claim 18, the composite may comprise a second warp tape and a second weft tape (Figures and [0080]), and the transmission tapes form an electric grid when electric current passes through the transmission material of each of the tapes (Figures, [0007], [0008], [0058]-[0060] and [0078]-[0080]).

Claim 20, the transmission material of the first warp tape and the transmission material of the first weft tape is a metal with high thermal conductivity [0033].

Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive.
Regarding claim 8, the applicant asserts that the applied prior art fails to teach or suggest warp and weft tapes including reinforcing fibers impregnated with resin and wherein at least one warp tape or weft tape encloses a transmission material different from the reinforcing fibers. The examiner respectfully disagrees. Hill discloses an interlaced composite, comprising: a plurality of warp tapes in a first linear direction; and a plurality of weft tapes in a second linear direction, wherein at least one of the plurality of warp tapes passes over at least one of the plurality of weft tapes and passes under at least another of the plurality of weft tapes, and wherein the at least one warp tape or the at least one weft tape encloses a transmission (e.g. metal) material (see entire document including the Figures, [0002], [0028]-[0035], [0040], [0045], [0061], [0064], [0065], [0071], [0078], [0089], [0090] and [0097]). Hill discloses that the transmission material may be enclosed with a coating material ([0045], [0065] and [0071]). Hill does not appear to mention including reinforcing fibers within the tapes but Sonoh discloses that it is known in the art that impregnating reinforcing fibers (e.g. glass fibers) within tapes increases the strength of the tapes (see entire document including column 1, lines 5-13, column 2, lines 22-67, column 4, lines 36-49 and column 9, lines 32-42). Therefore, it would have been obvious to one having ordinary skill in the art to impregnate reinforcing fibers within the tapes of Hill to increase the strength of the tapes.
Regarding claim 15, the applicant asserts that the applied prior art fails to teach or suggest transmission material from a first warp tape being in communication with the transmission material of a first weft tape. The examiner respectfully disagrees. Hill discloses that transmission material from a first 
Regarding claim 12, the resin of the at least one of the plurality of warp tapes may be bonded to the resin of the at least one of the plurality of weft tapes and the resin of the at least another of the plurality of weft tapes ([0034], [0035], [0086] and [0096]).
Regarding claim 13, a first warp tape comprises a first transmission material, and a second warp tape comprises a second transmission material different from the first transmission material ([0061] and [0080]).
Regarding claim 17, the junction device penetrates the resin and physically connects the transmission material of the first warp and weft tapes ([0034] and [0035]).
Regarding claim 18, the composite may comprise a second warp tape and a second weft tape (Figures and [0080]), and the transmission tapes form an electric grid when electric current passes through the transmission material of each of the tapes (Figures, [0007], [0008], [0058]-[0060] and [0078]-[0080]).
Regarding claim 19, the transmission material of the first warp tape and the transmission material of the first weft tape is resistance wire that generates heat when current passes through it ([0033] and [0090]).

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789